EXHIBIT 10.1

NINTH AMENDMENT TO CONSULTING AGREEMENT

This NINTH AMENDMENT TO CONSULTING AGREEMENT (the “Amendment”) is entered into
on February 15, 2008, to be effective as of January 1, 2008 (the “Effective
Date”), by and between JOHN M. PIETRUSKI, an individual residing at 27 Paddock
Lane, Colts Neck, New Jersey 07722 (“Consultant”), and ENCYSIVE PHARMACEUTICALS
INC., a Delaware corporation located at 4848 Loop Central Drive, Suite 700,
Houston, Texas 77081 (the “Corporation”).

WHEREAS, the Corporation and Consultant have entered into that certain
Consulting Agreement, dated January 1, 1992, as the same has been amended from
time to time (the “Agreement”), which is hereby incorporated herein by
reference; and

WHEREAS, pursuant to the Agreement, the Corporation has retained Consultant to
provide consulting services to the Corporation with respect to corporate
governance, business development and other such matters; and

WHEREAS, the Corporation and Consultant desire to amend the Agreement as herein
set forth.

NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants contained herein, the parties hereto agree as follows:

1. Definitions. If not otherwise defined herein, all capitalized terms used
herein shall have their respective meaning assigned to them in the Agreement.

2. Amendment to Section 2. Effective as of the date hereof, Section 2 of the
Agreement is hereby amended by deleting paragraph (a) in its entirety and
substituting the following in lieu thereof:

“(a) Consultant’s retention under this agreement shall commence on the date
hereof (the “Commencement Date”) and shall end on the earliest to occur of: (i)
the death or disability (as defined herein) of Consultant; (ii) the termination
of this Agreement by Consultant; (ii) the termination of Consultant’s retention
by the Corporation for cause (as defined herein); or (iii) December 31, 2008.
After December 31, 2008, this Agreement may be renewed for additional periods on
all the remaining terms and conditions set forth herein upon mutual agreement of
Consultant and the Corporation.”

3. The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Agreement, as
amended hereby, and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement, as amended, are ratified
and confirmed and shall continue in full force and effect. Corporation and
Consultant agree that the Agreement, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with its terms.

1

4. Except as expressly modified or amended hereby, the terms and provisions of
the Agreement shall remain in force and effect in accordance with the terms
hereof; provided, however, that from and after the Effective Date any reference
to the Agreement shall be deemed and construed as meaning the Agreement as
amended and modified hereby.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 
CONSULTANT:
/s/ John M. Pietruski                         02/15/200     
 
John M. Pietruski                                  Date
CORPORATION:
ENCYSIVE PHARMACEUTICALS INC.
By: /s/ George W. Cole                     02/15/200     
 
      George W. Cole                              Date

2